Citation Nr: 1017493	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  06-18 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had verified active duty in the Army from January 
1975 to May 1975 and from April 2004 to April 2005.  He also 
had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO rating decision that 
denied service connection for a low back disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

As noted above, the Veteran had verified active duty in the 
Army from January 1975 to May 1975 and from April 2004 to 
April 2005.  He also had additional service in the Army 
National Guard.  An available DD-214 indicates that he had 
active duty from April 2004 to April 2005 and that he had 
nine months and twenty-eight days of foreign service.  It was 
reported that the Veteran had four months of prior active 
service and twenty-four years, two months, and two days of 
inactive service.  

The Board observes that the actual dates of the Veteran's 
additional periods of service in the Army National Guard, to 
include any periods of active duty for training and inactive 
duty training, have not been verified.  Further, the 
Veteran's service treatment records are clearly incomplete.  
There are no service treatment reports of record for any 
periods of service other than for his period of active duty 
from April 2004 to April 2005. Therefore, an attempt should 
be made to verify the Veteran's periods of active duty, 
active duty for training, and inactive duty training with the 
Army or Army National Guard and to obtain any additional 
available service treatment records.  

The available service treatment records include private 
treatment records dated from November 1994 to December 1994.  
A November 1994 unidentified private treatment entry noted 
that the Veteran had pain in the left hip for one month and a 
pins and needles sensation in his left leg for one week.  
Another November 1994 entry, that same day, related an 
impression of sciatica and low back pain.  A subsequent 
November 1994 radiological report, as to the Veteran's lumbar 
spine, from Easton Hospital, Department of Radiology, related 
a conclusion of degenerative disc disease of L1-L2 with 
marginal osteophyte formation.  It was noted that there were 
six lumbar-type vertebrae.  A December 1994 unidentified 
private treatment entry related an impression of low back 
pain and degenerative joint disease of the lumbar spine.  

A June 2004 treatment entry noted that a profile was 
completed for low back pain and disc disease.  It was 
reported that the Veteran brought in a profile from 1998.  He 
stated that his Reserve unit honored the profile without it 
being updated.  A subsequent June 2004 physical profile 
indicated that the Veteran had degenerative disc disease at 
L1-L2.  An August 2004 treatment entry noted that the Veteran 
was seen for a follow up evaluation for his walking profile.  
The assessment was chronic low back pain and degenerative 
joint disease.  A September 2004 entry indicated that the 
Veteran was requesting a profile.  It was noted that the 
record showed that he had degenerative disc disease at L1-L2.  
September 2004 and December 2004 physical profile reports 
indicated that the Veteran had degenerative disc disease at 
L1-L2.  A December 2004 treatment entry related an assessment 
of degenerative joint disease.  

A January 2005 consultation report indicated an assessment of 
osteoarthritis and degenerative disc disease of the lumbar 
spine with lower leg numbness occurring in the full upright 
positions or with some extension.  Possible stenosis versus 
osteophytosis was also diagnosed.  A March 2005 report of 
medical assessment noted that the Veteran reported that he 
had lower back pain.  

Post-service VA examination reports refer to a low back 
disability.  

A May 2005 VA spine examination report noted that the 
Veteran's claims file was not available.  The Veteran stated 
that he was found to have degenerative joint disease in 1994.  
He reported that he did okay until he went to Cuba in May 
2004 and started lifting heavy objects and carrying 
backpacks.  The Veteran indicated that, at that time, he 
noticed that his symptoms of back pain were getting worse.  
He remarked that he came back from Cuba in March 2005, but 
that his back pain was still bothering him.  The diagnosis 
was degenerative joint disease, L4-L5 and L5-S1, also 
significant for kyphoscoliosis with anterior loss of body 
height at multiple segments with spurring due to secondary 
presumed stress changes from the Veteran's kyphosis.  

A May 2005 VA general medical examination report noted that 
the Veteran reported that he was in that National Guard from 
1974 to 1980.  He stated that he reenlisted in 1985 and that, 
in 1994, he developed left leg pain with no history of any 
trauma.  The Veteran reported that an X-ray and myelogram, at 
that time, revealed degenerative joint disease of the back.  
He indicated that the pain got better until he was deployed 
to Cuba in April 2004 for physical training and that it 
started to come back at that time.  The diagnosis was 
arthritis.  

The Board observes that the May 2005 VA spine examination 
report specifically noted that the Veteran's claims file was 
not available.  Additionally, there is no indication that the 
Veteran's claims file was available at the time of the May 
2005 VA general medical examination.  Further, the Board 
observes that the VA examiners did not provide etiological 
opinions as to the Veteran's diagnosed low back disability.  

The Board notes, therefore, that the Veteran has not been 
afforded a VA examination with the opportunity to obtain a 
responsive etiological opinion, following a thorough review 
of the entire claims folder, as to his claim for service 
connection for a low back disability.  Such an examination 
should be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, these issues are REMANDED for the following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
to verify the dates of all the Veteran's 
periods of active duty, active duty for 
training, and inactive duty training in 
the Army or Army National Guard.  Also 
request that a search be conducted for 
all service treatment records pertaining 
to the Veteran, to include during his 
Army National Guard service.  If more 
details are required to conduct such 
search, the Veteran should be asked to 
provide the necessary information.  The 
results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
Veteran informed of any negative results.  

2.  Ask the Veteran to identify all 
medical providers who have treated him 
for low back problems since his 
separation from service.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  

3.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed low back disability.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should diagnose 
all current low back disabilities.  Based 
on a review claims file, examination of 
the Veteran, and generally accepted 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether it is as at least 
as likely as not (50 percent or greater 
probability) that any diagnosed low back 
disabilities are etiologically related to 
his periods of service.  If the examiner 
finds that any diagnosed low back 
disabilities existed prior to the 
Veteran's periods of service, the examiner 
should comment on whether any such pre-
service conditions were permanently 
worsened by service.  

4.  Thereafter, review the Veteran's 
claims for entitlement to service 
connection for a low back disability.  If 
the claim is denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


